TIRE TESTING MACHINE
AND TIRE MARKING METHOD



FIRST OFFICE ACTION


DRAWINGS

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the element number 12d which is not set forth in the specification.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the element numbers in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office Action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office Action. The objection to the drawings will not be held in abeyance.

CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.

35 U.S.C. § 103

In accordance with 35 U.S.C. 103, a patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana et al. (2016/0252431) in view of Smith Jr. et al. (2006/0151451).

With respect to independent claim 1, Tachibana et al. set forth a tire testing machine (see Fig. 1) comprising:
a belt conveyor (11 & 27) including a conveyance belt configured to convey, downstream in a conveyance direction, a tire (T) having been subjected to a tire test (20) and detached from a spindle unit (22A/B), the conveyance belt which is a loop-shaped strip forming an endless track;


an inherent drive mechanism (ie. conveyor belt motor) including a drive section (ie. connection between the motor and the belt) configured to drive the conveyance belt, and an inherent control section configured to operate the drive section for control of a conveyance position of the conveyance belt (conveyor belt motor control); and
a marking device (40) including a first marking mechanism configured to stamp (ie. mark the tire) a first mark indicating a result of the tire test on the tire mounted on the conveyance belt (paragraph 39).

Tachibana et al. set forth a first marking mechanism configured to stamp a first mark indicating a result of the tire test on the tire mounted on the conveyance belt but fail to set forth a second marking mechanism configured to stamp a second mark indicating a result of the tire test on the tire mounted on the conveyance belt.
However, it would have been within the realm of knowledge to one having ordinary skill in the art and thus obvious to one having ordinary skill in the art to have a second marking mechanism configured to stamp a second mark indicating a result of the tire test on the tire mounted on the conveyance belt.
The motivation being that a tire has many markings thereon to indicate different parameters. Evidence of this is demonstrated by Smith Jr. et al. Many of these markings come about from different measurements/tests. Thus, one could reasonably assume that different markings come from different mechanisms because the different markings represent different parameters and thus different measurements. Different measurements typically come about from different tests and thus different mechanisms. As a result, multiple mechanisms being in place to 

correspondingly mark the tire based on the multiple measurements/tests would have been within the realm of one having ordinary skill in the art.

With respect to claim 2, Tachibana et al. set forth that a tire marking method with use of the tire testing machine comprises:
causing the control section in the drive mechanism to operate the drive section and control the conveyance position of the conveyance belt to shift the tire on the conveyance belt to a first tire position, to allow the first marking mechanism to stamp the first mark at a first marking position for stamping of the first mark on a surface of the tire (paragraph 73); and
stamping, with use of the first marking mechanism, the first mark at the first marking position on the tire having shifted to the first tire position (paragraph 73).

Tachibana et al. fail to set forth that the tire marking method continues on by controlling the conveyance belt to shift the tire to a second tire position separate from the first tire position to allow a second marking mechanism to stamp a second mark on the surface of the tire.
However, in accordance with the above statements made with respect to claim 1, it would have been obvious to one having ordinary skill in the art to move the tire from a first marking position where a first mark is applied to a second marking position where a second mark is applied.
The motivation being that a tire has many markings thereon to indicate different parameters. Evidence of this is demonstrated by Smith Jr. et al. Many of these markings come about from different measurements/tests. Thus, one could reasonably assume that the different 

markings come from different testing devices, and thus different testing points, along the way of the conveyor system.

CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this Office Action.

CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Eric S. McCall/Primary Examiner
Art Unit 2856